IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 27 WM 2015
EX. REL., ALLAN MOOREFIELD,        :
                                   :
                 Petitioner        :
                                   :
                                   :
            v.                     :
                                   :
                                   :
PENNSYLVANIA DEPARTMENT OF         :
CORRECTIONS, KEVIN KAUFFMAN,       :
SUPERINTENDENT, S.C.I.-SMITHFIELD, :
HUNTINGDON, PA; DISTRICT           :
ATTORNEY'S OFFICE OF ALLEGHENY :
COUNTY PENNSYLVANIA, COURT OF :
COMMON PLEAS OF ALLEGHENY          :
COUNTY PENNSYLVANIA,               :
ATTORNEY'S GENERAL OFFICE OF       :
PENN,                              :
                                   :
                 Respondents       :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.